Citation Nr: 0031853	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-15 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for systolic heart 
murmur (claimed as irregular heart rhythm, enlarged heart).

2.  Whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for 
pseudofolliculitis barbae, diabetes mellitus, hypertension, 
and mixed personality disorder (mental depression).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1975 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In June 2000 the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the 
claims file.

At the hearing, additional evidence with waiver was submitted 
directly to the Board by the veteran.  The evidence consists 
of a newspaper article pertaining to depression and a letter 
dated in June 2000 from a VA physician.

The issues of service connection for systolic heart murmur 
(claimed as irregular heart rhythm, enlarged heart), diabetes 
mellitus, hypertension, pseudofolliculitis barbae and mixed 
personality disorder (mental depression) are further 
addressed in the remand portion of this decision.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  In February 1993 the RO denied entitlement to service 
connection for pseudofolliculitis barbae when it issued an 
unappealed rating decision.


2.  The evidence received since the final February 1993 
rating decision is cumulative of evidence previously 
submitted, does not bear directly and substantially upon the 
issue at hand, does not provide a more complete picture of 
the circumstances surrounding the origin of 
pseudofolliculitis barbae, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The RO declined to reopen the claims of entitlement to 
service connection for diabetes mellitus, hypertension and 
mixed personality disorder (mental depression) when it issued 
an unappealed final rating decision in January 1996.

4.  The evidence received since the final January 1996 
determination bears directly and substantially upon the 
issues at hand, provides a more complete picture of the 
circumstances surrounding the origin of diabetes mellitus, 
hypertension and mixed personality disorder (mental 
depression), and because it is neither cumulative nor 
redundant, and is significant, it must be considered in order 
to fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The evidence received since the February 1993 rating 
decision, wherein the RO denied the claim of entitlement to 
service connection for pseudofolliculitis barbae, is not new 
and material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2000).

2.  The evidence received since the final January 1996 
determination wherein the RO declined to reopen the claims of 
entitlement to service connection for diabetes mellitus, 
hypertension and mixed personality disorder (mental 
depression) is new and material, and the veteran's claims for 
those benefits are reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Pseudofolliculitis Barbae

The claim of entitlement to service connection for 
pseudofolliculitis barbae was previously considered and 
denied by the RO in February 1993.  In March 1993 the veteran 
was advised of the decision and of his appellate rights, but 
he did not appeal the decision.  The evidence of record at 
the time of the February 1993 rating decision is reported in 
pertinent part below.

Service medical examination conducted in January 1975, prior 
to enlistment, revealed no pseudofolliculitis barbae or any 
abnormalities of the skin.

In April 1976 the veteran was issued a 90-day waiver to wear 
facial hair for medical reasons.  It was noted in the waiver 
that he had pseudofolliculitis barbae, an inflammatory 
reaction of the beard area due to ingrown facial hair.  The 
affected areas were his face and neck.  It was recommended 
that he report to the dermatology clinic for re-evaluation in 
3 months.  In addition he submitted two photographs of 
himself wearing a beard in a military uniform in order to 
show that he had a beard while serving in the Air Force.  

Service medical records, however, are devoid of any further 
complaints, treatment or diagnosis of pseudofolliculitis 
barbae or any type of skin disorder of the face or neck.  
Examination at discharge in February 1980 indicates that the 
veteran's face, neck and skin were normal.  

In July 1989 the veteran asserted that while in the service 
he developed a skin condition on his face, which does not 
allow him to shave without getting hundreds of bumps and 
pimples on his face, and that he still has the condition.

Subsequent to the final unappealed rating decision in 
February 1993, the veteran, in November 1998, requested his 
claim for service connection for pseudofolliculitis barbae be 
reopened.  He proffered testimony at a personal hearing in 
June 2000 before the undersigned Veterans Law Judge.

He testified that he did not shave until he entered the 
service.  He stated that when he shaved, he got big bumps, 
which he still suffered from if he shaved.  He stated that as 
a result, he always had to grow a beard.  He further stated 
that he got a waiver for his whole period of service.  

Diabetes mellitus, hypertension, and mixed 
personality disorder (mental depression)

The veteran's request to reopen his claims of entitlement to 
service connection for diabetes mellitus, hypertension, and 
mixed personality disorder (mental depression) was previously 
considered and denied by rating decision in January 1996.  He 
was advised of that decision and of his appellate rights in 
January 1996, but did not appeal the decision.  The evidence 
of record at the time of the January 1996 rating decision is 
reported in pertinent part below.

Service medical examination conducted in January 1975, prior 
to enlistment, revealed no diabetes mellitus, hypertension, 
or mixed personality (mental depression) disorders.  
Discharge examination in February 1980 revealed no 
complaints, treatment or diagnoses of diabetes mellitus, 
hypertension, or mixed personality disorder (mental 
depression).  In fact, it was indicated that the veteran's 
health was good and he was using no medications.

The veteran underwent a mental status examination while he 
was hospitalized at a VA Medical Center (MC) from July 1 to 
August 3, 1988.  His initial assessment was adjustment 
disorder with depressed mood.  It was noted that there was no 
diagnosis under Axis I, and personality disorder, not 
otherwise specified with passive dependent traits was 
diagnosed under Axis II. 

In addition, while hospitalized in July and August 1988, he 
was diagnosed with and treated for diabetes mellitus, non-
insulin dependent.

In August 1988 the veteran filed an initial claim for service 
connection for hypertension and asserted it had begun in 
service in 1979.  

In February 1989 the veteran was again hospitalized by VA.  
He was diagnosed with adjustment disorder with mixed 
emotional features, mixed personality disorder, adult onset 
diabetes mellitus and hypertension.  In March 1989 he filed 
an initial claim for service connection for a nervous 
condition and diabetes.

In May 1990 the veteran was seen by VA for medication 
refills.  The diagnosis in pertinent part was diabetes 
mellitus.  

Subsequent to the final unappealed rating decision in January 
1996, additional evidence was received and is reported, in 
pertinent part, as follows.

VA outpatient treatment records of July 1998 show the 
veteran's complaints of chronic depression due to his 
unemployment and living arrangements.  In pertinent part, the 
diagnoses were insulin-dependent diabetes mellitus (IDDM) and 
history of chronic depression.

In June 2000 the veteran submitted an article titled 
"Depression can bring diabetics' health down - But 
controlling glucose raises spirits."  He also submitted a 
letter from Dr. MB who stated it was quite feasible that the 
diabetes mellitus type 2, depression and/or other mental 
illness and hypertension began during military service.  

At his personal hearing in June 2000 the veteran testified 
that while in service, he was treated for physical and mental 
problems.  He further testified that his entire service 
medical records, which showed in-service treatment, were not 
found.  He stated that while in service, he was training to 
become a Red Beret and working part-time at the airmen's 
club.  

He further stated that it was too much of a strain, he would 
get depressed, and then decided to go AWOL (absent without 
leave).  Tr., p. 3.  He stated that his supervisor 
recommended that he see a psychiatrist, and he saw one at 
Kelly Air Force Base.  He reported that he took 
hydrochlorothiazide for his mental disorder and information 
of such treatment should be in his service medical records.  
He also reported that he was diagnosed with diabetes at 
Wilford Hall United States Air Force Medical Center.  Tr., p. 
4.  He stated that he currently was receiving supplemental 
security income from the Social Security Administration for 
paranoid schizophrenia and depression.  Tr., p. 6.

Criteria

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The determination of whether evidence is new and material is 
governed by the tests set forth in 38 C.F.R. § 3.156(a); new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
See Fossie v. West 12 Vet. App. 1, 4 (1998); see also Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge the Federal Circuit noted that some new evidence 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In addition, new evidence is 
evidence, which (1) was not in the record at the time of the 
final disallowance of the claim, and (2) is not merely 
cumulative of other evidence in the record.  See Smith v. 
West, 12 Vet. App.  312, 314 (1999); see also Evans v. Brown, 
9 Vet. App. 273, 283 (1996).

In determining whether evidence is new and material, the 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service, or if pre-existing service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2000).


Analysis

Pseudofolliculitis Barbae

The veteran seeks to reopen his claim of service connection 
for pseudofolliculitis barbae, which the RO denied in 
February 1993 and diabetes mellitus, hypertension, and mixed 
personality disorder (mental depression), which the RO denied 
in January 1996.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a) (2000).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  


The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, is not merely cumulative of other evidence in the 
record.  See Smith v. West 12 Vet. App. 312, 314 (1999).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

In this case, with regard to the issue of service connection 
for pseudofolliculitis barbae, the Board finds that the 
veteran has not submitted evidence that is new and material 
since the time of the unappealed rating decision of February 
1993.  The only evidence the veteran has submitted since the 
final unappealed rating decision in February 1993 is his own 
testimonial evidence at his personal hearing in June 2000.  
That evidence is not new because it is cumulative of evidence 
previously of record in that the veteran essentially 
reiterates that he was issued a waiver from shaving while in 
the service.  

The veteran has not submitted medical evidence that he 
currently has pseudofolliculitis barbae.  He stated at his 
hearing that he gets big bumps if he shaves.  Thus, his 
assertions proffered at the hearing are not material because 
they do not bear directly and substantially upon the issue at 
hand, nor do they provide a more complete picture of the 
circumstances that surrounded the origin of his claimed 
pseudofolliculitis barbae.

Furthermore, the veteran's assertion that he has 
pseudofolliculitis barbae as a result of service is 
insufficient to reopen his claim for service connection under 
§ 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Since no new and material evidence has been submitted since 
the denial of his claim in February 1993, the claim for 
service connection for pseudofolliculitis barbae is not 
reopened.


Diabetes mellitus, hypertension, and mixed 
personality disorder (mental depression)

The veteran seeks to reopen his claims of service connection 
for diabetes mellitus, hypertension, and mixed personality 
disorder (mental depression), which the RO denied in January 
1996.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2000 ), Glynn, Smith, and Hodge, all supra. 

In the instant case, the Board finds that the veteran has 
submitted evidence that is redundant and cumulative of 
evidence in the record and such evidence consists of the VA 
examination which provides diagnoses of diabetes mellitus, 
hypertension, and a mental disorder, and his testimony in 
June 2000.  However, evidence that was not in the record at 
the time of the unappealed rating decision of January 1996 
was also submitted and such evidence is not redundant of 
evidence previously of record.  This evidence consists of the 
June 2000 letter of Dr. MB wherein the doctor opines that it 
is feasible that the veteran's claimed disorders began during 
military service.  Therefore, the veteran has submitted 
evidence that is new.

In addition, such evidence bears directly and substantially 
upon the specific issues being considered in this case.  
Therefore, the evidence is significant and must be considered 
to fairly decide the merits of the claims.

Based upon the foregoing, the Board finds that new and 
material evidence has been received since the January 1996 
final determination, and the veteran's claims for entitlement 
to service connection for diabetes mellitus, hypertension, 
and mixed personality disorder (mental depression) are 
reopened.

Upon reopening the veteran's claims, the Board finds that 
further development is necessary to assist with his claims 
because the possibility exists that such assistance will aid 
in the establishment of entitlement.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096,__ (November 9, 2000) ( to be codified as amended at 
38 U.S.C. § 5107).


Accordingly, the Board defers further consideration of the 
matters pending the completion of additional development that 
will be discussed below in the remand portion of this 
decision.  The Board believes that the claims require 
additional development in view of the current state of the 
record in order to meet the duty to assist and comply with 
applicable regulatory criteria. 


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
pseudofolliculitis barbae, the appeal is denied.

The veteran, having submitted new and material evidence to 
reopen claims of entitlement to service connection for 
diabetes mellitus, hypertension and mixed personality 
disorder (mental depression), the appeal is granted to this 
extent only.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


On October 30, 2000, the President signed into law a bill 
containing the "McCain Amendment."  This provision rewrites 
38 U.S.C.A. § 5107, to eliminate the well-grounded claim 
requirement,  This law is effective as of October 30, 2000 
and must be applied to all applicable pending appeals.

The law provides that "[t]he Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits under this title.  Such assistance shall include 
requesting information as described in section 5106 of this 
title.

The Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  The Secretary may decide a claim without providing 
assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  H.R. 4205, the Floyd D. Spence 
National Defense Authorization Act for FY 2001, Title XVI, 
Subtitle B, § 1611 (October 30, 2000), to be codified at 
38 U.S.C.A. § 5107(a).

However, on November 9, 2000, the President signed H.R. 4864, 
Public Law 106-475 Veterans Claims Assistance Act of 2000 
(November 9, 2000; 114 Stat. 2096) to be codified at 
38 U.S.C.A. § 5103(a).  This law eliminates the well-grounded 
requirement and amplifies the duty to notify and assist.  Its 
enactment repeals the "McCain Amendment."

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the "Veterans Claims Assistance Act of 
2000", signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3).

Current law provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim:

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant records 
pertaining to active military, naval, or air service that 
are held or maintained by a government entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

A review of the record discloses that the veteran identified 
specific medical facilities wherein he was treated while on 
active duty pertinent to the disabilities for which service 
connection is sought.  Some records from Wilford Hall United 
States Air Force Medical Center have been associated with the 
claims file.  However, the veteran has alleged psychiatric 
treatment and treatment for diabetes at Wilford Hall and such 
records are not a part of the claims file.  In addition, he 
has alleged treatment at Kelly Air Force Base and there are 
no records from this facility in the file.  While a general 
inquiry to the National Personnel Records Center (NPRC) was 
undertaken, the specific medical facility reported by the 
veteran was not identified.  


Accordingly, this case is remanded to the RO for further 
development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
RO should request the veteran to identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of 
systolic heart murmur (claimed as 
irregular heart rhythm, enlarged heart), 
diabetes mellitus, hypertension and mixed 
personality disorder (mental depression).  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  Any unsuccessful attempts at 
obtaining the foregoing records should be 
documented in writing.

2.  The RO should contact the NPRC and or 
other appropriate service department 
facility and request the veteran's 
reported records of treatment at Wilford 
Hall and Kelly Air Force Base.  Any 
unsuccessful attempts at obtaining the 
foregoing records should be documented in 
writing.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's Supplemental 
Security Income benefits as well as the 
medical records relied upon concerning 
the grant of those benefits.  If the 
records pertaining to such claim and 
medical evidence utilized in processing 
such claim are not available, that fact 
should be entered in the claims file.

4.  The RO should arrange for a VA 
special cardiovascular examination for 
the veteran's claimed heart and 
hypertension disorders, a VA special 
mental examination for his claimed mixed 
personality disorder (mental depression) 
and a VA special examination for diabetes 
mellitus for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of each of the claimed 
disorders.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by each 
examiner prior and pursuant to conduction 
and completion of the examinations.  The 
examiners must annotate the examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examinations.  Any further 
indicated special studies should be 
conducted.  

The examiner(s) must be requested to 
express an opinion as to whether systolic 
heart murmur (claimed as irregular heart 
rhythm, enlarged heart), diabetes 
mellitus, hypertension and mixed 
personality disorder (mental depression) 
is or are related to the veteran's period 
of active service.  Any opinions 
expressed by the examiner(s) must be 
accompanied by a complete rationale.


5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for systolic heart 
murmur (claimed as irregular heart 
rhythm, enlarged heart), diabetes 
mellitus, hypertension and mixed 
personality disorder (mental depression).

7.  The RO must review the claims file to 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued should also be 
considered.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome regarding the issues 
remanded.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is hereby notified 
that failure to report for a scheduled VA examination(s) may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

- 18 -
